—In an action to recover damages for personal injuries, etc., the defendant Maurice Zedeck appeals from an order of the Supreme Court, Queens County (Berke, J.), dated December 18, 1997, which denied his motion to sever the causes of action asserted against him from those against the remaining defendants.
Ordered that the order is affirmed, with costs.
In light of our determination that the plaintiffs are not entitled to partial summary judgment on the issue of liability as against the defendant David Drew (Domenech v Drew, 256 AD2d 438 [decided herewith]), the order denying the appellant’s motion for a severance is affirmed (see, CPLR 603; Shanley v *438Callanan Indus., 54 NY2d 52, 57). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.